Exhibit 10.2
 
PURCHASE AND SALE AGREEMENT
 
Church Field
Washington County, Colorado


THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), dated effective as of
October 1, 2009 at 7:00 a.m. Mountain Time (the “Effective Time”), is between
RECOVERY ENERGY, INC., a Nevada corporation, (“Seller”), and DUANE M FREUND
IRREVOCABLE TRUST 2, a Colorado Trust, (“Buyer”). Seller and Buyer shall be
referred to herein, individually, as a “Party,” and collectively, as the
“Parties.”


Recitals


A. Seller owns certain rights and interests in and to the Church Field
(collectively, the “Assets”) described in Exhibit A hereto, located in
Washington County, Colorado.


B. Seller desires to sell and assign to Buyer, and Buyer desires to purchase and
acquire from Seller, the Assets in accordance with the terms and conditions
hereof.


Agreement


IN CONSIDERATION OF ONE HUNDRED DOLLARS ($100.00), the mutual premises and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:


1. In consideration of the payment of the Purchase Price (described below), and
in accordance with the terms and conditions of this Agreement, Buyer agrees to
purchase and acquire from Seller, and Seller agrees to sell, assign, transfer
and convey to Buyer, an undivided fifty percent (50%) of Seller’s right, title
and interest in and to the following (collectively, the “Assets”):


(a) The leasehold estates created by the oil and gas leases (the “Leases)
described in Exhibit A hereto, insofar as and only insofar as the Leases cover
and relate to the land (the “Land”) described in Exhibit A hereto.


(b) The wells (the “Wells”) located upon the Land described in Exhibit A hereto.


(c) The production of oil, gas, natural gas liquids, condensate and other
hydrocarbons produced from the Land covered by the Leases (the “Production”), or
attributable or allocable thereto, or to lands pooled or unitized therewith,
from and after the Effective Time.
 
 
 

--------------------------------------------------------------------------------

 
 
(d) The equipment, personal property, facilities, pipelines, improvements,
fixtures, buildings and structures located upon the Land, or used in connection
with the Leases, the Land or the Wells for the production, gathering, treatment,
compression, transportation, processing, sale or disposal of hydrocarbons or
water produced from the Land, or attributable thereto (collectively, the
“Equipment”), including, without limitation, all the wells, well-bores, casing,
tubing, gauges, valves, rods, flow lines, gear boxes, pumps, tanks, separators,
gathering system, compressors, pipelines, fixtures, pits, buildings and
improvements described in Exhibit A-3 hereto.


(e) The surface rights incident or appurtenant to the Leases, the Land and the
Wells, and all easements, rights-of-way, permits, licenses, servitudes, surface
use agreements or other similar interests affecting the Land, the Leases and the
Wells (collectively, the “Surface Rights”).


(f) The agreements, contracts, options, leases, licenses, permits and other
documents (collectively, the “Material Contracts”) related to the ownership or
operation of the Leases, the Land, the Wells, the Production, the Equipment and
the Surface Rights including, without limitation, all operating, unit, pooling,
exploration, farm-out, participation, operating, unit, pooling, communitization,
gathering, water disposal, processing, transportation and product purchase
agreements, and options, permits, orders and decisions of state and federal
regulatory authorities.


(g) Copies of Seller’s files and records related to the Leases, the Land and the
Wells (the “Records”) including, without limitation, all of the following: (i)
land, lease, title, contracts, rights of way, surveys, maps, plats,
correspondence and other documents; (ii) division of interest and accounting
records; (iii) severance, production and property tax records; and (iv) well,
operations, engineering, environmental and maintenance records.


2. The working interest assigned by Seller to Buyer shall be subject to a 20%
royalty and overriding royalty (the “Royalty”) burden, so that after closing of
the sale contemplated by this Agreement, Buyer shall own a fifty percent
(50.00%) working interest and being an forty percent (40.00%) net revenue
interest. If Seller owns less than 100% of the leasehold interest under the
Leases, or in the event the Leases cover less than the full mineral estate in
the lands covered by the Leases, then the interest assigned and the Royalty
shall be reduced proportionately with respect to Seller’s interest in such Lease
or the partial mineral interest covered by the Lease. Seller represents that it
only owns interests from the stratigraphic equivalent of the base of the
Niobrara formation to the stratigraphic equivalent of the total depth drilled in
the Church No. 41-25 well, located in Section 25 of Township 3 South, Range 51
West, 6th P.M., Washington County, Colorado. No reduction shall occur as result
of Seller not owning interests in zones outside such stratigraphic interval.


3. The purchase price for the Assets shall be Seven Hundred and Fifty Thousand
Dollars ($750,000.00) (the “Purchase Price”), as adjusted hereunder. The payment
of the Purchase Price shall be paid by Buyer to Seller at the Closing by bank
wire to Seller’s account pursuant to the following wiring instructions: BBVA
Compass; Phone: (866) 214-6822; Westminster CO, Routing No. xxxxxxxxx; Credit to
the account of Recovery Energy, Inc, Account No. xxxxxxxxxx.
 
 
 

--------------------------------------------------------------------------------

 
 
4. Ownership of Buyer’s interest in the Assets shall be transferred from Seller
to Buyer at Closing, but effective as of the Effective Time. All costs and
expenses attributable to the Assets incurred prior to the Effective Time shall
be the responsibility and obligation of Seller, and Seller shall be entitled to
all of the proceeds from the sale of production attributable to the Assets prior
to the Effective Time. In addition, at the Closing, Buyer shall pay Seller for
the value of all oil in the tanks and line fill at the Effective Time at the
contract price which Seller is receiving from the purchaser of production from
the Assets for the month in which the Closing occurs. All costs and expenses
attributable to Buyer’s interest in the Assets and incurred at or after the
Effective Time shall be the responsibility and obligation of Buyer, and Buyer
shall be entitled to all proceeds from the sale of production attributable to
Buyer’s interest in the Assets at or after the Effective Time. Buyer shall be
responsible for and shall pay all of the operating expenses, direct charges and
operator’s overhead attributable to Buyer’s interest in the Assets from and
after the Effective Time.


5. Seller hereby represents and warrants to Buyer as follows:


(a) Seller is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada, and is authorized to do business
in the State of Colorado.
 
(b) Seller has all requisite power and authority to carry on its business as
presently conducted, to enter into this Agreement, and perform its obligations
under this Agreement. The consummation of the transactions contemplated by this
Agreement will not violate nor be in conflict with any provision of Seller’s
articles of organization or organizational documents, or any agreement or
instrument to which Seller is a party or is bound, or any judgment, decree,
order, writ, injunction, statute, rule or regulation applicable to Seller. The
execution, delivery and performance of this Agreement, and the transactions
contemplated hereby, have been duly and validly authorized by all requisite
action on the part of Seller.
 
(c) This Agreement has been duly executed and delivered on behalf of Seller,
and, at the Closing, all documents and instruments required hereunder to be
executed and delivered by Seller shall have been duly executed and delivered.
This Agreement does, and such documents and instruments shall, constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
terms.


(d) Seller hereby agrees to warrant and defend the title to the Assets against
all liens, encumbrances and defects of title arising by, through, or under
Seller, but not otherwise.
 
(e) To Seller’s knowledge, all rentals and royalties under the Leases have been
timely and fully paid.


(f) To Seller’s knowledge, all ad valorem, property, production, severance,
excise taxes and assessments attributable to the Leases, the Land and the
Production have been timely and fully paid.


(g) Seller has not received notice of any breach, default or violation under any
of the Leases or the Material Contracts. No claim, demand, filing, cause of
action, administrative proceeding, lawsuit or other litigation has been served
upon Seller or notice received by Seller or, to Seller’s knowledge, threatened
with respect to any of the Assets.


 
 

--------------------------------------------------------------------------------

 
 
(l)           To Seller’s knowledge, there are no consents required to be
obtained for, and no preferential rights to purchase exercisable in connection
with, the assignment of the Assets by Seller to Buyer hereunder.
 
(m)  To Seller’s knowledge, there are no outstanding authorities for expenditure
or other commitments to make capital expenditures which are binding on the
Assets, and which Seller reasonably anticipates will require expenditures in
excess of Twenty-five Thousand Dollars ($25,000.00) per item.
 
(n)           To Seller’s knowledge, Seller’s interest in the Assets is not
subject to any contract for the sale of the production attributable to periods
after the Effective Time, other than contracts that may be terminated by thirty
(30) days prior written notice. To Seller’s knowledge, Seller’s interest in the
Assets is not subject to or burdened by any obligation under a sales,
take-or-pay, gas balancing, marketing, hedging, forward sale or similar
arrangement, to deliver the production attributable to such interest in the
Assets without receiving payment at the time of or subsequent to delivery, or to
deliver the Production in the future for which payment has already been received
(e.g., a “forward” sale contract).
 
(h) Seller has not intentionally omitted any material information from the
Records.


(i) Seller is not a “foreign person” within the meaning of Section 1445 of the
Internal Revenue Code.


(j) There are no bankruptcy, reorganization or receivership proceedings pending,
or, to Seller’s knowledge, threatened against Seller.


 
(k) Seller has not incurred any liability for brokers or finders fees relating
to the transactions contemplated by this Agreement for which Buyer shall have
any responsibility whatsoever.


6. Buyer hereby represents and warrants to Seller as follows:


(a) Buyer is a trust duly organized, validly existing and in good standing under
the laws of the State of Colorado.
 
(b) Buyer has all requisite power and authority to carry on its business as
presently conducted, to enter into this Agreement, and perform its obligations
under this Agreement. The consummation of the transactions contemplated by this
Agreement will not violate nor be in conflict with any provision of Buyer’s
trust agreement or organizational documents, or any agreement or instrument to
which Buyer is a party or is bound, or any judgment, decree, order, writ,
injunction, statute, rule or regulation applicable to Buyer. The execution,
delivery and performance of this Agreement, and the transactions contemplated
hereby, have been duly and validly authorized by all requisite action on the
part of Buyer.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) This Agreement has been duly executed and delivered on behalf of Buyer, and,
at the Closing, all documents and instruments required hereunder to be executed
and delivered by Buyer shall have been duly executed and delivered. This
Agreement does, and such documents and instruments shall, constitute legal,
valid and binding obligations of Buyer enforceable in accordance with their
terms.


(d) Buyer is acquiring the Assets for Buyer’s own benefit and account, and not
with the intent of resale or distribution such as would be subject to regulation
by federal or state securities laws (collectively, the “Securities Laws”), and
in the future, if Buyer should sell, transfer or otherwise dispose of the Assets
or fractional undivided interests therein, Buyer will do so in compliance with
all applicable Securities Laws.


(e) Buyer has such knowledge and experience in financial and business matters,
and in oil and gas investments of the type contemplated by this Agreement, that
Buyer is capable of evaluating the merits and risks of this Agreement and its
investment in the Assets, and Buyer is not in need of the protection afforded
investors by the Securities Laws. In addition, Buyer is an “accredited investor”
as defined in Rule 501(a) of Regulation D promulgated by the Securities and
Exchange Commission under the Securities Act of 1933, as amended. Buyer
recognizes that this investment is speculative and involves substantial risk,
and that Seller has not made any guaranty upon which Buyer has relied concerning
the possibility or probability of profit or loss as a result of Buyer’s
acquisition of the Assets.


(f) By reason of Buyer’s experience and knowledge in the evaluation, acquisition
and operation of similar properties, Buyer has evaluated the merits and risks of
the proposed investment in the Assets, and has formed opinions based solely upon
Seller’s experience and knowledge, and not upon any representations or
warranties by Seller, other than as expressly set forth in this Agreement. Buyer
has conducted or will conduct its own evaluation of the Assets and, except for
the express representations set forth in this Agreement, Buyer is acquiring the
Assets “AS IS, WHERE IS, WITH ALL FAULTS, AND WITHOUT RECOURSE.”


(g) Buyer is provided the opportunity to conduct an independent inspection of
the Records, Assets and the public records including, without limitation, for
the purpose of detecting the presence of any environmentally hazardous
substances or contamination, including petroleum, and the presence and
concentration of NORM, and Buyer shall satisfy itself as to the physical
condition and environmental condition of the Assets, both surface and
subsurface. Buyer acknowledges that, except as set forth in this Agreement, no
representations have been made by Seller regarding physical or environmental
conditions, past or present.


(h) Buyer has not incurred any liability, contingent or otherwise, for brokers’
or finders’ fees relating to the transactions contemplated by this Agreement for
which Seller shall have any responsibility whatsoever.
 
 
 

--------------------------------------------------------------------------------

 
 
7. The purchase and sale of the Assets pursuant to this Agreement (the
“Closing”) shall occur at on or before November 6, 2009 at 5:00 p.m. Mountain
Time, or such other date or time as Buyer and Seller may mutually agree in
writing. At the Closing, the following shall occur:


(a) Seller shall execute, acknowledge and deliver to Buyer (in sufficient
counterparts to facilitate recording) an assignment, conveyance and bill of sale
(the “Assignment”) covering Buyer’s interest in the Assets, substantially in the
form of Exhibit B hereto, with sufficient counterparts for filing in the
appropriate governmental offices.


(b) Buyer shall pay to Seller the Purchase Price, in accordance with the terms
and conditions hereof.


8. EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT AND THE ASSIGNMENT, THIS
AGREEMENT IS MADE WITHOUT WARRANTY OF ANY KIND, EXPRESS, IMPLIED, STATUTORY, AT
COMMON LAW OR OTHERWISE, AND THE PARTIES HEREBY EXPRESSLY DISCLAIM, WAIVE AND
RELEASE ANY WARRANTY OF MERCHANTABILITY, CONDITION, SAFETY, OR FITNESS FOR A
PARTICULAR PURPOSE, AND BUYER ACCEPTS THE ASSETS “AS IS, WHERE IS, WITH ALL
FAULTS, AND WITHOUT RECOURSE.” SELLER DOES NOT IN ANY WAY REPRESENT OR WARRANT
THE ACCURACY OR COMPLETENESS OF ANY INFORMATION, DATA OR OTHER MATERIALS
(WRITTEN OR ORAL) FURNISHED TO BUYER BY OR ON BEHALF OF SELLER. BUYER HEREBY
AGREES THAT IT HAS INSPECTED OR HAS BEEN GIVEN THE OPPORTUNITY TO INSPECT THE
ASSETS, INCLUDING THE LEASES AND ASSOCIATED AGREEMENTS, WELLS, PERSONAL
PROPERTY, AND EQUIPMENT ASSIGNED AND CONVEYED HEREIN. ANY COVENANTS OR
WARRANTIES IMPLIED BY STATUTE OR LAW BY THE USE OF THE WORD “GRANT,” “TRANSFER,”
OR “CONVEY” OR OTHER WORDS OF GRANT ARE HEREBY EXPRESSLY WAIVED, DISCLAIMED AND
RELEASED BY THE PARTIES HERETO. THE PARTIES HEREBY ACKNOWLEDGE AND AGREE THAT,
TO THE EXTENT REQUIRED BY APPLICABLE LAW, THE DISCLAIMERS CONTAINED IN THIS
AGREEMENT ARE “CONSPICUOUS” FOR THE PURPOSES OF ALL APPLICABLE LAW.


9. All production, severance, excise and other taxes (other than income taxes)
relating to production of oil, gas and condensate attributable to the Assets
prior to the Effective Time shall be paid by Seller, and Buyer shall bear and
pay all such taxes relating to Buyer’s interest in such production on or after
the Effective Time. Buyer shall be responsible for any and all state and local
taxes or fees imposed on the transfer of the Assets.


10. Seller and Buyer shall use their commercially reasonable efforts in good
faith to obtain all of the consents or waivers of preferential rights that are
required to be obtained with respect to the transfer of the Assets to Buyer.
 
 
 

--------------------------------------------------------------------------------

 
 
11. The Leases and the Land shall be subject to and burdened by the terms and
conditions of the A.A.P.L. Form 610-1989 Model Form Operating Agreement (the
“Operating Agreement”). The Operating Agreement shall govern and control all
operations conducted upon the Land. Pursuant to the terms of the Operating
Agreement, Seller shall be designated as Operator, the non-consent penalty shall
be equal to 300%, and the COPAS overhead rate for an operating well shall be
equal to $500 per month per well. Under the terms of this Agreement, each Buyer
shall be an owner of undivided interests in and to the Leases subject to the
Operating Agreement, and each Buyer hereby shall be bound by the terms of the
Operating Agreement. In the event of a conflict between the terms and condition
of this Agreement and the Operating Agreement, the terms and conditions of this
Agreement shall control and govern the point in conflict.


12. Buyer shall have the right, but not the obligation, to cause Seller to
purchase and acquire the Assets from Buyer for $825,000.00 (the “Repurchase
Price”) by written notice delivered to Seller on or before January 6, 2010 (the
“Repurchase Deadline”). Seller shall have the right, but not the obligation, to
cause Buyer to sell and assign the Assets to Seller for the Repurchase Price by
written notice delivered to Buyer on or before the Repurchase Deadline. If Buyer
does not elect to cause Seller to purchase, and Seller does not elect to cause
Buyer to sell the Assets on or before the Repurchase Deadline, Buyer’s right to
cause Seller to purchase, and Seller’s right to cause Buyer to Sell the Assets
hereunder shall expire automatically. If Buyer elects to cause Seller to
purchase, or Seller elects to cause Buyer to sell the Assets on or before the
Repurchase Deadline, the closing of the purchase and sale of the Assets shall
occur at the offices of Seller on or before January 11, 2010. At the closing:
(a) Buyer shall execute, acknowledge and deliver to Seller (in sufficient
counterparts to facilitate recording) an assignment, conveyance and bill of sale
covering the Assets, with a special warranty of title from Buyer against liens,
encumbrances and defects of title arising by, through or under Buyer, but not
otherwise, substantially in the form of the Assignment, with sufficient
counterparts for filing in the appropriate governmental offices; and (b) Seller
shall pay to Buyer the Repurchase Price by wire transfer to Buyer’s account.


13. It is not the intention of the Parties to create a partnership, joint
venture, mining partnership or association; and neither this Agreement nor the
operations hereunder shall be construed as creating such a relationship. The
liability of the Parties shall be several and separate, and not joint or
collective, and each Party shall be responsible for its obligations only.
Nothing contained herein shall be construed to constitute either Party to be the
partner or agent of the other Party. Each Party hereby expressly waives,
disclaims and releases any and all fiduciary duties between the Parties.


14. All notices authorized or required by the terms of this Agreement shall be
deemed given upon the first to occur of actual receipt by the Party to be
notified or three days after deposit in the mail, postage prepaid, return
receipt requested, certified, Federal Express or other reputable overnight
delivery service, addressed as set forth herein. Any party may, from time to
time, change its address hereunder by written notice to the other Parties. The
Parties’ respective addresses for notice are:
 
 
 

--------------------------------------------------------------------------------

 
 
If to Seller:
Recovery Energy, Inc.
1515 Wynkoop, Suite 200
Denver, Colorado 80202
Attention: Jeffrey Beunier, President
Fax:  (888) 887-4449
E-Mail:  jbeunier@recoveryenergyco.com
 
With a copy to:
 
Robert G. Lewis, Esq.
Ducker Montgomery
1560 Broadway, Suite 1400
Denver, Colorado 80202
Fax: (303) 861-4017
E-Mail: rlewis@duckerlaw.com
 
If to Buyer:
 
Duane M. Freund Irrevocable Trust 2
 
 
 

15. All exhibits attached to this Agreement are hereby incorporated by reference
herein and made a part hereof for all purposes as if set forth in their entirety
herein. This Agreement, including the exhibits attached hereto, constitutes the
entire agreement between the Parties as to the subject matter of this Agreement
and supersedes all prior agreements, understandings, negotiations and
discussions of the Parties, whether oral or written. No supplement, amendment,
alteration, modification or waiver of this Agreement shall be binding unless
executed in writing by the Parties. All other drafts whether written or oral of
this Agreement are rescinded and this Agreement supersedes any prior draft of
this Agreement whether written or oral, including all previous letters or emails
rescinding or cancelling the selling and buying of the Assets.


16. The rights of Seller and Buyer may be assigned and the provisions of this
Agreement shall extend to their successors and assigns, provided, however, no
assignment shall relieve successors or assigns of its obligations under this
Agreement.  Any assignment hereunder shall be subject to all of the terms and
conditions of this Agreement, and the assignee shall agree to assume, bear and
perform the assignor’s duties and obligations hereunder.


17. This Agreement shall be governed and construed in accordance with the laws
of the State of Colorado. In the event of any dispute arising out of or relating
to this Agreement, the prevailing Party shall be entitled to recover from the
other Party court costs and reasonable attorneys’ fees.


18. The Parties agree to execute, acknowledge and deliver such additional
instruments, agreements or other documents, and take such other action as may be
necessary or advisable to consummate the transactions contemplated by this
Agreement. None of the terms and conditions of this Agreement shall be deemed to
have merged with any assignments to be executed in connection herewith. The
Parties acknowledge that they and their respective counsel have negotiated and
drafted this Agreement jointly, and agree that the rule of construction that
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation or construction of this Agreement.


 
 

--------------------------------------------------------------------------------

 
 
19. This Agreement may be executed in counterparts, and each such counterpart
shall be deemed to be an original instrument, but all such counterparts together
shall constitute for all purposes one agreement.  Facsimiles shall be effective
as originals. Facsimiles and electronic copies of this Agreement shall be
effective as originals.


IN WITNESS WHEREOF, Buyer and Seller have executed and delivered this Agreement
on the dates below the signatures hereto, to be effective for all purposes as of
the Effective Time.


SELLER:
Recovery Energy, Inc.
By:      /s/ Jeffrey Beunier
           Jeffrey Beunier, President
Date: December 6, 2009
BUYER:
Duane M Freund Irrevocable Trust 2
By:     /s/ Ali Freund
          Ali Freund, Trustee
Date: December 6, 2009

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
Attached to and made a part of that certain Purchase and Sale Agreement
dated effective October 1, 2009
between Recovery Energy, Inc. and
Duane M Freund Irrevocable Trust 2


The Leases and the Land:


Lessor:                   Deane M. White
Lessee:                   R.D. Brew
Dated:                    July 26, 1972
Recorded:              Book 654, Page 419 in Washington County, Colorado
Description:          Insofar and Only Insofar as the Lease covers:
Township 3 south, Range 51 West
Section 25:  NE/4


Lessor:                   Mary Black Phillips
Lessee:                   R.D. Brew
Dated:                     July 26, 1972
Recorded:              Book 654, Page 421 in Washington County, Colorado
Description:          Insofar and Only Insofar as the Lease covers:
Township 3 south, Range 51 West
Section 25:  NE/4


Lessor:                   Waymon G. Peavy
Lessee:                   R.D. Brew
Dated:                     July 26, 1972
Recorded:              Book 654, Page 423 in Washington County, Colorado
Description:           Insofar and Only Insofar as the Lease covers:
Township 3 south, Range 51 West
Section 25:  NE/44


Lessor:                   Oliver H. Daniel
Lessee:                   R.D. Brew
Dated:                     July 26, 1972
Recorded:               Book 654, Page 425 in Washington County, Colorado
Description:           Insofar and Only Insofar as the Lease covers:
Township 3 south, Range 51 West
Section 25:  NE/4


Lessor:                   C-H-M Company
Lessee:                   R.D. Brew
Dated:                     July 27, 1972
Recorded:              Book 654, Page 429 in Washington County, Colorado
Description:          Insofar and Only Insofar as the Lease covers:
Township 3 south, Range 51 West
Section 25:  NE/4
 
 
 

--------------------------------------------------------------------------------

 
 
Lessor:                   Chester Kincheloe
Lessee:                   R.D. Brew
Dated:                     July 27, 1972
Recorded:               Book 654, Page 431 in Washington County, Colorado
Description:           Insofar and Only Insofar as the Lease covers:
Township 3 south, Range 51 West
Section 25:  NE/4


Lessor:                   George N. Church
Lessee:                   R.D. Brew
Dated:                     June 23, 1972
Recorded:              Book 654, Page 433 in Washington County, Colorado
Description:           Insofar and Only Insofar as the Lease covers:
Township 3 south, Range 51 West
Section 25:  NE/4
Correction of Description
Recorded:              Book 790, Page 107 in Washington County, Colorado
Description:           Insofar and Only Insofar as the Lease covers:
Township 3 south, Range 51 West
Section 25:  NE/4


Lessor:                   Frank De Allen, Jr.
Lessee:                   R.D. Brew
Dated:                     July 7, 1972
Recorded:              Book 654, Page 435 in Washington County, Colorado
Description:           Insofar and Only Insofar as the Lease covers:
Township 3 south, Range 51 West
Section 25:  NE/44


Lessor:                   Jack H. Allen, Executor of the Estate of W.O. Allen,
Deceased
Lessee:                   R.D. Brew
Dated:                    October 30, 1972
Recorded:              Book 656, Page 118 in Washington County, Colorado
Description:          Insofar and Only Insofar as the Lease covers:
Township 3 south, Range 51 West
Section 25:  NE/4


 
 

--------------------------------------------------------------------------------

 


The Wells:


Well Name:           Church 41-25
Located:                NE/4NE/4 of Section 25, T3S-R51W, Washington County, CO
API:                        05-121-10858
Working Interest 100% - Net Revenue Interest 80%


Well Name:           Church 41A-25
Located:                NE/4NE/4 of Section 25, T3S-R51W, Washington County, CO
API:                        05-121-10865
Working Interest 100% - Net Revenue Interest 80%


Well Name:           Church 41B-25
Located:                NE/4NE/4 of Section 25, T3S-R51W, Washington County, CO
API:                        05-121-10985
Working Interest 100% - Net Revenue Interest 80%


The above three wells located on the Lands, including without limitation the
rods, tubing, casing and pumping units currently on the Wells (all wells have
Grenco drive gear boxes with P.C. pumps) and four 300-barrel production tanks
and one 10’ by 27’ treater, one 8’ by 30’ horizontal tank, one 500-barrel bolted
water tank, one 300-barrel water tank, one 300-barrel safety tank, one
500-barrel tank (not in use) and two permitted produced water pits located on
the Lands.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
Attached to and made a part of that certain Purchase and Sale Agreement
dated effective October 1, 2009
between Recovery Energy, Inc. and
Duane M Freund Irrevocable Trust 2






When Recorded Return To:
Recovery Energy, Inc.
1515 Wynkoop St., # 200
Denver, Colorado 80202
Attn: Jefffrey Beunier, President
 


 
 
ASSIGNMENT, CONVEYANCE AND BILL OF SALE
 


STATE OF COLORADO                §
              §           ss.
WASHINGTON COUNTY              §


THIS ASSIGNMENT, CONVEYANCE AND BILL OF SALE (this “Assignment”), dated
effective as of October 1st, 2009 at 7:00 a.m. Mountain Time (the “Effective
Time”), is from RECOVERY ENERGY, INC., a Nevada corporation (“Assignee”), 1515
Wynkoop Street, Suite 200, Denver, Colorado 80202, to DUANE M. FREUND
IRREVOCABLE TRUST 2, a Colorado Trust (“Assignee”), 290 Albion Street, Denver,
Colorado 80220. Assignor and Assignee are referred to herein, individually, as a
“Party,” and, collectively, as the “Parties.”


FOR TEN DOLLARS ($10.00), and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Assignor hereby sells,
assigns, transfers and conveys unto Assignee an undivided fifty percent (50%) of
Assignor’s right, title and interest in and to the following (collectively, the
“Assets”):


(a) The leasehold estates created by the oil and gas leases (the “Leases)
described in Exhibit A hereto, insofar as and only insofar as the Leases cover
and relate to the land (the “Land”) described in Exhibit A hereto.


(b) The wells (the “Wells”) located upon the Land described in Exhibit A hereto.


(c) The production of oil, gas, natural gas liquids, condensate and other
hydrocarbons produced from the Land covered by the Leases (the “Production”), or
attributable or allocable thereto, or to lands pooled or unitized therewith,
from and after the Effective Time.
 
 
B-1

--------------------------------------------------------------------------------

 
 
(d) The equipment, personal property, facilities, pipelines, improvements,
fixtures, buildings and structures located upon the Land, or used in connection
with the Leases, the Land or the Wells for the production, gathering, treatment,
compression, transportation, processing, sale or disposal of hydrocarbons or
water produced from the Land, or attributable thereto (collectively, the
“Equipment”), including, without limitation, all the wells, well-bores, casing,
tubing, gauges, valves, rods, flow lines, gear boxes, pumps, tanks, separators,
gathering system, compressors, pipelines, fixtures, pits, buildings and
improvements described in Exhibit A-3 hereto.


(e) The surface rights incident or appurtenant to the Leases, the Land and the
Wells, and all easements, rights-of-way, permits, licenses, servitudes, surface
use agreements or other similar interests affecting the Land, the Leases and the
Wells (collectively, the “Surface Rights”).


(f) The agreements, contracts, options, leases, licenses, permits and other
documents (collectively, the “Material Contracts”) related to the ownership or
operation of the Leases, the Land, the Wells, the Production, the Equipment and
the Surface Rights including, without limitation, all operating, unit, pooling,
exploration, farm-out, participation, operating, unit, pooling, communitization,
gathering, water disposal, processing, transportation and product purchase
agreements, and options, permits, orders and decisions of state and federal
regulatory authorities.


(g) Copies of Assignor’s files and records related to the Leases, the Land and
the Wells (the “Records”) including, without limitation, all of the following:
(i) land, lease, title, contracts, rights of way, surveys, maps, plats,
correspondence and other documents; (ii) division of interest and accounting
records; (iii) severance, production and property tax records; and (iv) well,
operations, engineering, environmental and maintenance records.


The working interest assigned by Assignor to Assignee hereunder shall be subject
to a 20% royalty and overriding royalty (the “Royalty”) burden, so that Assignee
shall own a fifty percent (50.00%) working interest and being a forty percent
(40.00%) net revenue interest. If Assignor owns less than 100% of the leasehold
interest under the Leases, or in the event the Leases cover less than the full
mineral estate in the lands covered by the Leases, then the interest assigned
and the Royalty shall be reduced proportionately with respect to Assignor’s
interest in such Lease or the partial mineral interest covered by the Lease.
Assignor represents that it only owns interests from the stratigraphic
equivalent of the base of the Niobrara formation to the stratigraphic equivalent
of the total depth drilled in the Church No. 41-25 well, located in Section 25
of Township 3 South, Range 51 West, 6th P.M., Washington County, Colorado. No
reduction shall occur as result of Assignor not owning interests in zones
outside such stratigraphic interval.
 
 
B-2

--------------------------------------------------------------------------------

 
 
Assignor hereby agrees to warrant and defend the title to the Assets against all
liens, encumbrances and defects of title arising by, through, or under Assignor,
but not otherwise. EXCEPT AS EXPRESSLY STATED IN THIS ASSIGNMENT, THIS
ASSIGNMENT IS MADE WITHOUT WARRANTY OF ANY KIND, EXPRESS, IMPLIED, STATUTORY, AT
COMMON LAW OR OTHERWISE, AND THE PARTIES HEREBY EXPRESSLY DISCLAIM, WAIVE AND
RELEASE ANY WARRANTY OF MERCHANTABILITY, CONDITION, SAFETY, OR FITNESS FOR A
PARTICULAR PURPOSE, AND ASSIGNOR ACCEPTS THE ASSETS “AS IS, WHERE IS, WITH ALL
FAULTS, AND WITHOUT RECOURSE.” ANY COVENANTS OR WARRANTIES IMPLIED BY STATUTE OR
LAW BY THE USE OF THE WORD “GRANT,” “TRANSFER,” OR “CONVEY” OR OTHER WORDS OF
GRANT ARE HEREBY EXPRESSLY WAIVED, DISCLAIMED AND RELEASED BY THE PARTIES
HERETO. THE PARTIES HEREBY ACKNOWLEDGE AND AGREE THAT, TO THE EXTENT REQUIRED BY
APPLICABLE LAW, THE DISCLAIMERS CONTAINED IN THIS ASSIGNMENT ARE “CONSPICUOUS”
FOR THE PURPOSES OF ALL APPLICABLE LAW


TO HAVE AND TO HOLD the Assets, unto Assignee, and Assignee’s successors and
assigns, forever.


All exhibits attached hereto are hereby incorporated herein and made a part
hereof for all purposes, as if set forth in full herein. References in such
exhibits to instruments on file in the public records are hereby incorporated by
reference herein for all purposes. This Assignment shall be binding upon and
inure to the benefit of the Parties, and their respective successors and
assigns. The references in this Assignment or in the exhibits hereto to liens,
encumbrances, agreements and other burdens shall not be deemed to recognize or
create any rights in third parties. Assignor and Assignee hereby agree to take
all action, and execute, acknowledge and deliver all such instruments as are
necessary or advisable to effectuate the purposes of this Assignment.


This Assignment may be executed in one or more counterparts, and each
counterpart hereof shall be an original instrument, but all such counterparts
shall constitute but one assignment.


EXECUTED on the dates below the signatures hereto, to be effective for all
purposes as of the Effective Time.


ASSIGNOR:
Recovery Energy, Inc.
By:_____________________________
      Jeffrey Beunier, President
 
Date: ________________
ASSIGNEE:
Duane M Freund Irrevocable Trust 2
By:  ______________________________
          Ali Freund, Trustee
 
Date: ____________

 
 
B-3

--------------------------------------------------------------------------------

 
 
Acknowledgments




STATE OF COLORADO                          §
                                                      §           ss.
CITY AND COUNTY OF DENVER         §


The foregoing instrument was acknowledged before me this ___  day of November,
2009, by Jeffrey Beunier, President of Recovery Energy, Inc., a Nevada
corporation, on behalf of said corporation.


My commission expires:
____________________
________________________________
Signature
(Notary
Seal)                                                                         ________________________________
Name (Printed, Typed or Stamped)
Notary Public in and for
State of Colorado






STATE OF COLORADO                          §
                                                      §           ss.
CITY AND COUNTY OF DENVER         §


The foregoing instrument acknowledged before me this ___  day of November, 2009,
by Ali Freund, Trustee of the Duane M Freund Irrevocable Trust 2, a Colorado
trust, on behalf of said trust.


My commission expires:
____________________
________________________________
Signature
(Notary
Seal)                                                                         ________________________________
Name (Printed, Typed or Stamped)
Notary Public in and for
State of Colorado

